DETAILED ACTION
Response to Arguments
Applicant's arguments 09/08/2021 filed have been fully considered but they are not persuasive as to claims 1-6 under the 101 rejection and claims 1-13 under the 103 rejection made in the Final Rejection of 06/09/2021.1 
101 rejection: Step 2A Prong One
In regards to Applicant’s argument that the Final Rejection of 06/09/2021 failed to identify specific recitations in claim 1 that recite abstract ideas, Examiner respectfully disagrees. 
As a preliminary matter, as stated on the first pages of both the October 2019 Examples 43-46 (issued on October 17, 2019) and the 2019 PEG Examples 37-42 (issued on January 7, 2019), “[t]he examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG [i.e., the 2019 Revised Patent Subject Matter Eligibility Guidance].”(emphasis added). Accordingly, because the examples that Applicant recites on page 8 of the Remarks submitted on 09/08/2021 are hypothetical, MPEP § 2106 will be used in examining Applicant’s Prong One argument.2 Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? See MPEP § 2106.04(II)(A)(1).  In Prong One examiners are to evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Id. (emphasis added). If the claim recites a judicial exception, the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract Id. 
With this legal framework in mind, page 2 of the Final Rejection of 06/09/2021 rejected claim 1 in step 2A Prong One by stating the following:
IN step 2A prong 1, the claim 1 sets forth: receive a plurality of data structures related to an individual, convert the data structures into a plurality of Bayesian wavelets, group the Bayesian wavelets into a tree structure, using transitions between the Bayesian wavelets within the tree structure, generate a plurality of Markovian wavelets representing the transitions, replace one or more of the Bayesian wavelets with hashes of the one or more Bayesian wavelets, and output the tree structure as a persona representing the individual. The claim recites processes that can be practically performed in the human mind. Thus, the claim is an abstract idea in the "mental process" grouping (emphasis added). 

	In this case, the combination of the specific claim 1 limitations were identified as process that can be practically be performed in the human mind, and thus the combination of the specific claim 1 limitations describe the abstract idea of a mental process grouping. Thus, conforming to requirements under the pg. 54 of the 2019 Revised Patent Subject Matter Eligibility Guidance and MPEP§ 2106.04(II)(A)(I).
Furthermore, in regards to Applicant’s arguments that the recitations of convert the data structures into a plurality of Bayesian wavelets and amended limitation of generate one or more hashes of one or more of the Bayesian wavelets cannot be performed in the human mind, Examiner respectfully disagrees.  
Examiner reminds Applicant that claims can recite a mental process even if they are claimed as being performed on a computer. See MPEP § 2106.04(a)(III)(C).The Supreme Court recognized this fact in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed emphasis added). In this case, as in Benson, the computer is being used merely as a tool to perform a mental process through the use of existing computer technology. Namely, claim 1 converts data into Bayesian wavelets and then into hashes that were generated from the Bayesian wavelets. Thus the limitations are mental processes under Step2A Prong One.
In regards to Applicant’s reliance of the prior art of Romberg to support Applicant’s argument that the limitation is not a mental process, Applicant’s argument is spurious at best. Examiner addressed Applicant’s reliance of the prior art of Romberg on page 30 of the Final Rejection of 06/09/2021 by explaining  that Applicant cannot rely on an equation detailed in the prior art to justify that claim 1 is not a mental process. Applicant’s reliance on Romberg, which the Examiner used in the 103 rejection is not legally persuasive since the statutory requirements under 35 U.S.C. 101 are completely different than the statutory requirements under 35 U.S.C. 103 and the prior art of Romberg is non-patent literature.    
101 rejection: Step 2A Prong Two
In regards to Applicant’s arguments that the Final Rejection of 06/09/2021 failed to analyze additional elements of claim 1 under Step 2A Prong two, Examiner respectfully disagrees. 
As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’." Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See MPEP § 2106.05(f)(emphasis added).  Furthermore, Prong Two requires examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. See MPEP § 2106.04(II)(A)(2) (emphasis added).  
With this legal framework in mind, pages 2-3 of the Final Rejection of 06/09/2021 rejected claim 1 in step 2A Prong Two by stating the following:
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: one or more memories storing instructions; and one or more processors configured to execute the instructions. All these elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea (emphasis added).   

As clearly detailed above, the Final Rejection of 06/09/2021 not only identified the additional elements of one or more memories storing instructions; and one or more processors configured to execute the instructions as generic computer components, but also considered the claim as a whole by stating that the identified additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the Final Rejection of 06/09/2021 considered the additional elements as a whole, in view of the specific combination of limitations of claim 1 found to be an abstract idea (as determined under Step 2A Prong One and recited above in section 101: Step 2A Prong One).  
101 rejection: Step 2B
See pgs. 13-14 of Applicant’s Remarks submitted on 09/08/2021. 
	Examiner respectfully disagrees. The Final Rejection of 06/09/2021 did not cite and/or rely upon MPEP § 2106.05(d)(i.e. well-understood, routine, conventional) in evaluating claim 1 under Step 2B. The Final Rejection of 06/09/2021 rejected claim 1 in step 2B by stating the following:
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more memories storing instructions; and one or more processors configured to execute the instructions amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (emphasis added). 
As clearly detailed above, the Final Rejection of 06/09/2021 relied upon MPEP § 2106.05(f) for determining whether claim 1 recited significantly more than the judicial exception. Accordingly, Examiner was not obligated to give an express statement. 
103 rejection
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	IN step 1, claim 1 falls within one of the four statutory categories since it is a machine claim.
IN step 2A prong 1, the claim 1 sets forth: receive a plurality of data structures related to an individual, convert the data structures into a plurality of Bayesian wavelets, group the Bayesian wavelets into a tree structure, using transitions between the Bayesian wavelets within the tree structure, generate a plurality of Markovian wavelets representing the transitions, generate one or more hashes of one or more Bayesian wavelets; replace the one or more of the Bayesian wavelets with the one or more hashes of the one or more Bayesian wavelets, and output the tree structure as a persona representing the individual, wherein one or more alterations in harmonics of the tree structure are indicative of one or more anomalies in the tree structure. The 
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: one or more memories storing instructions; and one or more processors configured to execute the instructions. All these elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more memories storing instructions; and one or more processors configured to execute the instructions amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible.
Regarding dependent claim 2, the rejection of claim 1 is incorporated and further, 
IN step 2A prong 1 it recites convert the Bayesian wavelets to tensors that are output with the tree structure. All of these processes can be defined as mental processes.  
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of one or more processors further execute the instructions to. This element is recited at a high-level of generality such that it See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more processors configured to execute the instructions to amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 3, the rejection of claim 1 is incorporated and further, 
IN step 2A prong 1 it recites converting the wavelet to a tensor includes.  All of these processes can be defined as mental processes.  Accordingly, the claim recites a mental process and thus is an abstract idea. 
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of applying a discrete wavelet transform. This element as recited is not meaningful limitations, as it recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. See MPEP 2106.05(f)(1).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
See MPEP 2106.05(f)(1). This additional element does not integrate the abstract idea into something significantly more than the judicial exception. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 2 above.
Regarding dependent claim 4, the rejection of claim 1 is incorporated and further, 
IN step 2A prong 1 it recites the discrete wavelet transform includes… All of these processes can be defined as mental processes.  Accordingly, the claim recites a mental process and thus is an abstract idea.
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of  a filter bank comprising a plurality of convolutional-accumulators. This element as recited is not meaningful limitations, as it invokes computers or other machinery merely as a tool to perform an existing process. See MPEP 2106.05(f)(2).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a filter bank comprising a plurality of convolutional-accumulators amounts to invoking computers and other machinery See MPEP 2106.05(f)(2). This additional element does not integrate the abstract idea into something significantly more than the judicial exception. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 3 above.
Regarding dependent claim 5, the rejection of claim 1 is incorporated and further,
IN step 2A prong 1, it recites the convolutional accumulators are configured to….All of these processes can be defined as mental processes.  Accordingly, the claim recites a mental process and thus is an abstract idea. 
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of accumulate using base e. This element as recited is not meaningful limitations, as it recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. See MPEP 2106.05(f)(1).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of accumulate using base e amounts to giving no description of the mechanism for accomplishing the result. See MPEP 2106.05(f)(1). This additional element does not integrate the abstract idea into something significantly more than the judicial exception. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 4 above.

IN step 2A prong 1 it recites the discrete wavelet transform includes….All of these processes can be defined as mental processes.  Accordingly, the claim recites a mental process and thus is an abstract idea. 
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of an exponential smoothing average in the filter bank. This element as recited is not meaningful limitations, as it invokes computers or other machinery merely as a tool to perform an existing process. See MPEP 2106.05(f)(2).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an exponential smoothing average in the filter bank amounts to invoking computers and other machinery merely as a tool to perform an existing process. See MPEP 2106.05(f)(2). This additional element does not integrate the abstract idea into something significantly more than the judicial exception. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 4 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Romberg et al. "Bayesian tree-structured image modeling using wavelet-domain hidden Markov models." IEEE Transactions on image processing (2001) (“Romberg”) in view of US 9,613,439 Bl (“Raj”)  and in view of Mishra et al. "Image encryption technique incorporating wavelet transform and hash integrity." IJRET: International Journal of Research in Engineering and Technology 4.02 (2015)(“Mishra”) and further in view of Gaing, Zwe-Lee. "Wavelet-based neural network for power disturbance recognition and classification." IEEE transactions on power delivery 19.4 (2004)(“Gaing”). 
Regarding claim 1, Romberg teaches a system for generating a persona using a hash tree, the system comprising: receive a plurality of data structures related to an individual, convert the data structures into a plurality of Bayesian wavelets(Romberg, pg. 1062, sec. E. Application: Emperical Bayesian Estimation,  “To demonstrate the effectiveness of the HMT as a model for an image’s wavelet coefficients, we estimate an image submerged in additive white Gaussian noise…Given a noisy observation v= x + n with n a Gaussian random field … we wish to estimate the underlying image [or images]. [First the observation is ] [translated into the wavelet domain, the problem is as follows: given                         
                            y
                            =
                            w
                            +
                            
                                
                                    n
                                
                                
                                    '
                                
                            
                             
                            e
                            s
                            t
                            i
                            m
                            a
                            t
                            e
                             
                            w
                        
                    …[f]or the Bayes estimator, we calculate the conditional mean of the posterior                         
                            f
                            (
                            w
                            |
                            y
                            ,
                             
                            Θ
                            )
                        
                     using the pointwise transformation                          
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                                ^
                            
                            ≔
                            E
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    y
                                    ,
                                     
                                    Θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        q
                                        ∈
                                        {
                                        S
                                        ,
                                         
                                        L
                                        }
                                    
                                
                                
                                    p
                                    
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    i
                                                
                                            
                                            =
                                            q
                                        
                                        
                                            y
                                            ,
                                             
                                            Θ
                                        
                                    
                                     
                                    
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    q
                                                    ;
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    n
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    σ
                                                
                                                
                                                    q
                                                    ;
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     to obtain the minimum mean-square estimate(MMSE) of w.” Note: It is being interpreted that the image v/y represents a plurality of data structures related to an individual and the estimator of the Bayesian wavelet coefficients w represents a plurality of Bayesian wavelets), group the Bayesian wavelets into a tree structure(Romberg, pg. 1060, Fig. 4(b) details a two-dimensional HMT model tree, where “Each black node is a [Bayesian] wavelet coefficient                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                    ; each white node is the corresponding hidden state… [and] [l]inks represent dependencies between states….” )using transitions between the Bayesian wavelets within the tree structure, generate a plurality of Markovian wavelets representing the transitions(Romberg, pg. 1061, sec. B. Capturing Persistence: Markov Trees, “[T]he relative magnitude of a [Bayesian] wavelet coefficient is closely related to the magnitude of its parent. This implies a type of                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        i
                                                    
                                                    
                                                        S
                                                        →
                                                        S
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        i
                                                    
                                                    
                                                        S
                                                        →
                                                        L
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        i
                                                    
                                                    
                                                        L
                                                        →
                                                        S
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        i
                                                    
                                                    
                                                        L
                                                        →
                                                        L
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    ….” Note: It is being interpreted that matrix                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     represents the transitions). 
	  Romberg also does not teach:  one or more memories storing instructions; and one or more processors configured to execute the instructions to. 
	However, Raj teaches: one or more memories storing instructions; and one or more processors configured to execute the instructions to (Raj, col. 20, lines 37-47 “The system 1500 comprises at least one processor or central processing unit (CPU) 110. The CPUs 110 are interconnected via system bus 112 to various devices such as a random access memory (RAM) 114, read-only memory (ROM) 116….”).
	Accordingly, one of ordinary skill in the art would modify Romberg’s system in view of Raj, the motivation to do so, would be to have a suitable system for signal related operations (Raj, col. 20, lines 19-22, “A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus.”).
	  Romberg does not teach: generate one or more hashes of one or more of the Bayesian wavelets; with the one or more hashes of the Bayesian wavelets and output the 
	However Mishra teaches: generate one or more hashes of one or more of the Bayesian wavelets(Mishra, pg. 312, left-column, “A hash function is used to produce a fixed length output for arbitrary input message. The fixed length output or hash value is generated by decomposing the message into smaller equal size block, now these blocks are operated sequentially using compression function….”); replace the one or more Bayesian wavelets with the one or more hashes of the one or more Bayesian wavelets,  and output the tree structure as a persona representing the individual (Mishra, pg. 313-317, sec. Result, fig. 2, fig. 5, In the section titled Result the Discrete Wavelet Transform is performed on a desert image which forms a tree structure of wavelet coefficients(see fig.2) . After performing Inverse Wavelet Transform the image is encrypted and then hashed; of which a Hash value is outputted.  Note: It is being interpreted the hashed image represents a tree structure as a persona representing the individual).
	Accordingly, one of ordinary skill in the art would modify Romberg’s system in view of Misha, the motivation to do so, would be to add integrity to security (Mishra, pg. 312, sec. 1.5, “The survey of the several research papers show that encryption is used for security but security does not have integrity alone so maintaining the integrity Hash function has been used in proposed algorithm.”).
	  Romberg does not teach: wherein one or more alterations in harmonics of the tree structure are indicative of one or more anomalies in the tree structure. 
	However, Gaing teaches wherein one or more alterations in harmonics of the tree structure are indicative of one or more anomalies in the tree structure(Gaing, see also fig. 7 and fig. 1, “In this study, we will perform a 13-level decomposition of each discrete distorted signal to obtain the detailed version coefficients                        
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                            ~
                            
                                
                                    w
                                
                                
                                    13
                                
                            
                        
                    . Using (11), we can obtain the disturbance duration by the squared wavelet coefficients of one-level decomposition. Simultaneously, with (12) and (13), we can obtain each detailed energy distribution (                        
                            
                                
                                    P
                                
                                
                                    1
                                
                                
                                    D
                                
                            
                            ~
                            
                                
                                    P
                                
                                
                                    13
                                
                                
                                    D
                                
                            
                        
                    ). These features would be applied to the PNN for recognizing and classifying the distorted signals. The calculation procedures of the proposed classifier are shown in Fig. 7… [t]o verify the feasibility of the proposed method, we used the Power System Blockset Toolbox in Matlab to generate one pure sine-wave signal (frequency = 60 Hz, amplitude = 1 p.u.) and six sample transient distorted signals. These distorted signals included…harmonic distortion….” Gaing teaches we will perform a 13-level decomposition of each discrete distorted signal to obtain the detailed version coefficients                        
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                            ~
                            
                                
                                    w
                                
                                
                                    13
                                
                            
                        
                    . These distorted signals included harmonic distortion (i.e. one or more alterations in harmonics of the tree structure are indicative of one or more anomalies in the tree structure)).
	Accordingly, one of ordinary skill in the art would modify Romberg’s system in view of Gaing, the motivation to do so, would be to incorporate the discrete wavelet transform with a neural network machine learning model for efficient signal processing (Gaing, pg. 1560, right-column,  “This paper presents a novel classifier consisting of two models. First, the wavelet MRA technique and the Parseval’s theorem are employed to extract the energy distribution features of the distorted signal at different resolution levels. Second, the PNN is employed to classify disturbance types according to the transient duration and the detailed energy distribution. By using the Parseval’s theorem, the number of distorted signal features can be reduced without losing its property. Because the .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Romberg et al. "Bayesian tree-structured image modeling using wavelet-domain hidden Markov models." IEEE Transactions on image processing (2001) (“Romberg”) in view of US 9,613,439 Bl (“Raj”) and in view of Mishra et al. "Image encryption technique incorporating wavelet transform and hash integrity." IJRET: International Journal of Research in Engineering and Technology 4.02 (2015)(“Mishra”) and in view Gaing, Zwe-Lee. "Wavelet-based neural network for power disturbance recognition and classification." IEEE transactions on power delivery 19.4 (2004)(“Gaing”) and further in view of Abdallah et al. "Video watermarking using wavelet transform and tensor algebra." Signal, Image and Video Processing 4.2 (2010)(“Abdalleh”).
	Regarding claim 2, Romberg in view of Raj and in view of Mishra and further in view of Gaing teaches the system of claim 1, wherein the one or more processors further execute the instructions the Bayesian wavelets (Romberg, pg. 1062, sec. E. Application: Emperical Bayesian Estimation, “For the Bayes estimator, we calculate the conditional mean of the posterior                         
                            f
                            (
                            w
                            |
                            y
                            ,
                             
                            Θ
                            )
                        
                     using the pointwise transformation                          
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                                ^
                            
                            ≔
                            E
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    y
                                    ,
                                     
                                    Θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        q
                                        ∈
                                        {
                                        S
                                        ,
                                         
                                        L
                                        }
                                    
                                
                                
                                    p
                                    
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    i
                                                
                                            
                                            =
                                            q
                                        
                                        
                                            y
                                            ,
                                             
                                            Θ
                                        
                                    
                                     
                                    
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    q
                                                    ;
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    n
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    σ
                                                
                                                
                                                    q
                                                    ;
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     to obtain the minimum mean-square estimate(MMSE) of w.” Note: It is being interpreted the estimator of the Bayesian wavelet coefficients w represents one or more of Bayesian wavelets); that are output with the tree structure(Mishra, pg. 313-317, sec. Result, fig. 2, fig. 5, In the section titled Result two images of a desert and a penguin are initially shown. As fig. 2 shows, the Discrete Wavelet Transform forms a tree structure of wavelet coefficients and after ). 
	Romberg in view of Raj and in view of Mishra and further in view of Gaing does not teach: convert to tensors. 
	However, Abdallah teaches: convert to tensors (Abdallah, pg. 238, sec. 4.1, Algorithm 1, As step two of algorithm 1’s pseudocode states, “[a]pply DWT to the converted luminance layers (Y) of the I-frames to obtain 4 sub-bands of each frame (LL, LH, HL, HH).” Then as step three of algorithm 1’s pseudocode states, “[f]or each set of I-frames, divide the sub-bands into four chunks (groups). The first group is created from LL sub-bands, the second one from
LH sub-bands, the third one from HL sub-bands, and the fourth one from HH sub-bands. All these groups are represented as 3D tensors.”). 
	Accordingly, one of ordinary skill in the art would modify Romberg’s system in view of in view of Raj and in view of Mishra and in view of Gaing and further in view of Abdallah the motivation to do so would be make reduce the dimensionality of a given data structure to take advantage of certain mathematical operations(Abdallah, pg. 235, sec. 2.2.2 Multidimensional tensor Singular value decomposition, “Higher order singular value decomposition (HOSVD) has been proposed…to analyze multilinear structures. Transforming a 3D tensor into a matrix….”).
	Regarding claim 3, Romberg in view of Raj and in view of Mishra and in view of Gaing and further in view of Abdallah teaches the system of claim 2, wherein converting the wavelet to a tensor includes applying a discrete wavelet transform(Abdallah, pg. 234, sec. 1 Introduction,  “[W]e present in this paper a scene change watermarking approach using a hybrid scheme based on DWT [Discrete Wavelet Transform] and tensor singular value decomposition (TSVD).”).
s 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Romberg et al. "Bayesian tree-structured image modeling using wavelet-domain hidden Markov models." IEEE Transactions on image processing (2001) (“Romberg”) in view of US 9,613,439 Bl (“Raj”)  and in view of Mishra et al. "Image encryption technique incorporating wavelet transform and hash integrity." IJRET: International Journal of Research in Engineering and Technology 4.02 (2015)(“Mishra”) and in view of Gaing, Zwe-Lee. "Wavelet-based neural network for power disturbance recognition and classification." IEEE transactions on power delivery 19.4 (2004)(“Gaing”) and in view of Abdallah et al. "Video watermarking using wavelet transform and tensor algebra." Signal, Image and Video Processing 4.2 (2010) (“Abdalleh”) and further in view of Sattar et al. "The use of a filter bank and the Wigner-Ville distribution for time-frequency representation." IEEE transactions on Signal Processing 47.6 (1999)( “Sattar”). 
	Regarding claim 4, Romberg in view of Raj and in view of Mishra and in view of Gaing and further in view of Abdallah teaches the system of claim 3. 
	Romberg in view of Raj and in view of Mishra and in view of Gaing and further in view of Abdallah does not teach wherein the discrete wavelet transform includes a filter bank comprising a plurality of convolutional-accumulators.
	However, Sattar teaches wherein the discrete wavelet transform includes a filter bank comprising a plurality of convolutional-accumulators( Sattar, pg.1776, sec. A. The Bandpass Filter Bank, “The impulse responses of the subfilters of a uniform bandpass filter bank are given by                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            h
                            
                                
                                    t
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    2
                                    π
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    t
                                
                            
                            ,
                             
                            i
                            =
                            1
                            ,
                             
                            ∙
                            ∙
                            ∙
                            ,
                             
                            M
                        
                    …[t]he output from the ith subfilter is                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            s
                            
                                
                                    t
                                
                            
                            *
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     where “*” denotes the convolution operator.” Note: It is being interpreted that the                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                        
                     represents the convolutional accumulators). 
	Accordingly, one of ordinary skill in the art would modify Romberg’s system in view of 
	Regarding claim 5, Romberg in view of Raj and in view of Mishra and in view of Gaing and in view of Abdallah and further in view of Sattar teaches the system of claim 4, wherein the convolutional accumulators are configured to accumulate using base e (Sattar, pg.1776, sec. A. The Bandpass Filter Bank, “The impulse responses of the subfilters of a uniform bandpass filter bank are given by                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            h
                            
                                
                                    t
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    2
                                    π
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    t
                                
                            
                            ,
                             
                            i
                            =
                            1
                            ,
                             
                            ∙
                            ∙
                            ∙
                            ,
                             
                            M
                        
                    …[t]he output from the ith subfilter is                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            s
                            
                                
                                    t
                                
                            
                            *
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     where “*” denotes the convolution operator.” Note: It is being interpreted that                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                        
                     is configured to accumulate using base e since                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            h
                            
                                
                                    t
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    2
                                    π
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    t
                                
                            
                             
                        
                     which contains an exponential term is convoluted with the input signal                        
                             
                            s
                            
                                
                                    t
                                
                            
                        
                    ).
	Regarding claim 6, Romberg in view of Raj and in view of Mishra and in view of Gaing and in view of Abdallah and further in view of Sattar teaches the system of claim 4, wherein the discrete wavelet transform includes an exponential smoothing average in the filter bank(Sattar, pg.1776, sec. A. The Bandpass Filter Bank, “The impulse responses of the subfilters of a uniform bandpass filter bank are given by                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            h
                            
                                
                                    t
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    2
                                    π
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    t
                                
                            
                            ,
                             
                            i
                            =
                            1
                            ,
                             
                            ∙
                            ∙
                            ∙
                            ,
                             
                            M
                        
                    … h(t) is the real-valued impulse response of a prototype lowpass filter, and M is the number of subfilters. Each subfilter is obtained by modulating the lowpass filter by a complex exponential with the normalized frequency                        
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    i
                                
                                
                                    L
                                
                            
                            ,
                             
                            i
                            =
                            1
                            ,
                             
                            ∙
                            ∙
                            ∙
                            ,
                             
                            M
                        
                    .” Note: It is being interpreted                         
                            
                                
                                    e
                                
                                
                                    j
                                    2
                                    π
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    t
                                
                            
                             
                            w
                            i
                            t
                            h
                             
                            t
                            h
                            e
                             
                            n
                            o
                            r
                            m
                            a
                            l
                            i
                            z
                            e
                            d
                             
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    i
                                
                                
                                    L
                                
                            
                            ,
                             
                            i
                            =
                            1
                            ,
                             
                            ∙
                            ∙
                            ∙
                            ,
                             
                            M
                        
                     represents an exponential ).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Romberg et al. "Bayesian tree-structured image modeling using wavelet-domain hidden Markov models." IEEE Transactions on image processing (2001) (“Romberg”) in view of US 9,613,439 Bl (“Raj”) and  in view of Mishra et al. "Image encryption technique incorporating wavelet transform and hash integrity." IJRET: International Journal of Research in Engineering and Technology 4.02 (2015)(“Mishra”) and in view of Wang et al. "Predicting time series with wavelet packet neural networks." IJCNN'01. International Joint Conference on Neural Networks. Proceedings (2001) (“Wang”) and further in view of Gaing, Zwe-Lee. "Wavelet-based neural network for power disturbance recognition and classification." IEEE transactions on power delivery 19.4 (2004)(“Gaing”).
	Regarding claim 7, Romberg teaches a system for training a deep field network to detect anomalies within a hash tree, the system comprising: receive a plurality of tree structures representing individuals(Romberg, pg. 1060, Fig. 4(b) details a two-dimensional HMT model tree, where “Each black node is a [Bayesian] wavelet coefficient                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                    ; each white node is the corresponding hidden state… [and] [l]inks represent dependencies between states….” Note: It is being interpreted that each HMT model tree represents an individual), each tree structure including Bayesian wavelets and Markovian wavelets governing transitions between the Bayesian wavelets(Romberg, pg. 1061, sec. B. Capturing Persistence: Markov Trees, “[T]he relative magnitude of a [Bayesian] wavelet coefficient is closely related to the magnitude of its parent. This implies a type of Markovian relationship between the wavelet states, with the probability of a [Bayesian] wavelet coefficient being “large”                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        i
                                                    
                                                    
                                                        S
                                                        →
                                                        S
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        i
                                                    
                                                    
                                                        S
                                                        →
                                                        L
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        i
                                                    
                                                    
                                                        L
                                                        →
                                                        S
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        i
                                                    
                                                    
                                                        L
                                                        →
                                                        L
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    ….” Note: It is being interpreted that matrix                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     represents the transitions between Bayesian wavelets); group the Bayesian wavelets in the tree structures by coefficients (Romberg, pg. 1061, sec. C. HMT Parameters, “An HMT model is specified in terms of: 1) the mixture variances                        
                             
                            
                                
                                    σ
                                
                                
                                    S
                                    ;
                                    i
                                
                                
                                    2
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    σ
                                
                                
                                    L
                                    ;
                                    i
                                
                                
                                    2
                                
                            
                        
                     [of the Bayesian wavelet coefficients]; 2) the state transition matrices                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     [of the Bayesian wavelet coefficients]; 3) the probability of a large state at the root node for each in the coarsest scale                         
                            
                                
                                    p
                                
                                
                                    i
                                
                                
                                    L
                                
                            
                        
                    . Grouping these into a vector                        
                             
                            Θ
                        
                    , the HMT provides a parametric model for the joint pdf                        
                             
                            f
                            (
                            w
                            |
                            Θ
                        
                    ), of the [Bayesian] wavelet coefficients in each of the three subbands (we treat the subbands as statistically independent)….”).
	Romberg does not teach: one or more memories storing instructions; and one or more processors configured to execute the instructions to. 
	However, Raj teaches: one or more memories storing instructions; and one or more processors configured to execute the instructions to(Raj, col. 20, lines 37-47 “The system 1500 comprises at least one processor or central processing unit (CPU) 110. The CPUs 110 are interconnected via system bus 112 to various devices such as a random access memory (RAM) 114, read-only memory (ROM) 116….”).
	Accordingly, one of ordinary skill in the art would modify Romberg’s system in view of Raj the motivation to do so, would be to have a suitable system for signal related 
	Romberg does not teach: replace one or more of the Bayesian wavelets with hashes of the one or more Bayesian wavelets. 
	However Mishra teaches: replace one or more of the Bayesian wavelets with hashes of the one or more Bayesian wavelets (Mishra, pg. 313-317, sec. Result, fig. 2, fig. 5, In the section titled Result the Discrete Wavelet Transform is performed on a desert image which forms a tree structure of wavelet coefficients(see fig.2) . After performing Inverse Wavelet Transform the image is encrypted and then hashed; of which a Hash value is outputted.).
	Accordingly, one of ordinary skill in the art would modify Romberg’s system in view of Misha the motivation to do so, would be to add integrity to security (Mishra, pg. 312, sec. 1.5, “The survey of the several research papers show that encryption is used for security but security does not have integrity alone so maintaining the integrity Hash function has been used in proposed algorithm.”).
	Romberg does not teach: train a neural network for each group independently of other groups, integrate the neural networks into a deep field network.
	However, Wang teaches train a neural network for each group independently of other groups, integrate the neural networks into a deep field network(Wang, pg. 1595, sec. 3 Simulation results,  “We have chosen three time series often found in the literature for benchmarking, i.e., the Mackey-Glass delay-differential equation, the yearly sunspot reading, and the laser time series. Each data set is divided into three portions for training, p: I( wlet ): h] , where p is the number of tapped delays, I is the number of decomposition level, wlet is the type of wavelet packet used, and h is the number of hidden neurons in the MLP.” Note: It is being interpreted that 100 independent simulations using a WP-MLP network structure represents integrate the neural networks into a deep field network). 
	Accordingly, one of ordinary skill in the art would modify Romberg’s system in view of Wang the motivation to do so would be to decompose signals to extract richer features from the raw data(Wang, pg. 1593, sec. 1 Introduction,  “[C]onventional neural networks process signals only on their finest resolutions. Wavelet decomposition…produces a good local representation of the signal in both the time and the frequency domains. Inspired by both the MLP and wavelet decomposition, [a group of researchers]…proposed the wavelet neural network that allows for hierarchical, multi-resolution learning of input-output maps from data. [Then another group of researchers]… used the wavelet neural network for time series prediction and demonstrated its excellent performance.”). 
	Romberg does not teach: and detect one or more anomalies within the tree structures using the neural networks, wherein the one or more anomalies indicate an alteration in harmonics of the tree structures
	However, Gaing teaches and detect one or more anomalies within the tree structures using the neural networks, wherein the one or more anomalies indicate an alteration in harmonics of the tree structures (Gaing, pg., 1564, left-column, see also fig. 7 and fig. 1, “In this study, we will perform a 13-level decomposition of each discrete distorted signal to obtain the detailed version coefficients                        
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                            ~
                            
                                
                                    w
                                
                                
                                    13
                                
                            
                        
                    . Using (11), we can obtain the disturbance duration by the squared wavelet coefficients of one-level decomposition. Simultaneously, with (12) and (13), we can obtain each detailed energy distribution (                        
                            
                                
                                    P
                                
                                
                                    1
                                
                                
                                    D
                                
                            
                            ~
                            
                                
                                    P
                                
                                
                                    13
                                
                                
                                    D
                                
                            
                        
                    ). These features would be applied to the PNN for recognizing and classifying the distorted signals. The calculation procedures of the proposed classifier are shown in Fig. 7… [t]o verify the feasibility of the proposed method, we used the Power System Blockset Toolbox in Matlab to generate one pure sine-wave signal (frequency = 60 Hz, amplitude = 1 p.u.) and six sample transient distorted signals. These distorted signals included…harmonic distortion….” Gaing teaches we will perform a 13-level decomposition of each discrete distorted signal to obtain the detailed version coefficients                        
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                            ~
                            
                                
                                    w
                                
                                
                                    13
                                
                            
                        
                    . These features would be applied to the PNN for recognizing and classifying the distorted signals. These distorted signals included harmonic distortion (i.e. detect one or more anomalies within the tree structures using the neural networks, wherein the one or more anomalies indicate an alteration in harmonics of the tree structures)).
	Accordingly, one of ordinary skill in the art would modify Romberg’s system in view of Gaing, the motivation to do so, would be to incorporate the discrete wavelet transform with a neural network machine learning model for efficient signal processing (Gaing, pg. 1560, right-column,  “This paper presents a novel classifier consisting of two models. First, the wavelet MRA technique and the Parseval’s theorem are employed to extract the energy distribution features of the distorted signal at different resolution levels.  using the Parseval’s theorem, the number of distorted signal features can be reduced without losing its property. Because the learning efficiency of the PNN is very fast, it is suitable for real-time operation for fault diagnosis and signal classification problems.”).
	Regarding claim 8, Romberg in view of Raj and in view of Mishra  and in view of Wang and further in view of Gaing teaches the system of claim 7, wherein each neural network is further trained specific to at least one of a particular tree structure, a particular location, or a particular time of day (Wang, pg. 1595, sec. 3 Simulation results,  “We have chosen three time series often found in the literature for benchmarking, i.e., the Mackey-Glass delay-differential equation….” & see sec. 3.2 Mackey-Glass chaotic time series, “The Mackey-Glass time-delay differential equation is defined by                         
                            
                                
                                    d
                                    x
                                    (
                                    t
                                    )
                                
                                
                                    d
                                    t
                                
                            
                            =
                            
                                
                                    a
                                    x
                                    (
                                    t
                                    -
                                    τ
                                    )
                                
                                
                                    1
                                    +
                                    x
                                    
                                        
                                            
                                                
                                                    t
                                                    -
                                                    τ
                                                
                                            
                                        
                                        
                                            10
                                        
                                    
                                
                            
                            -
                            b
                            x
                            
                                
                                    t
                                
                            
                            ,
                             
                        
                     where x(t) represents the concentration of blood at time t when the blood is produced.”).3
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Romberg et al. "Bayesian tree-structured image modeling using wavelet-domain hidden Markov models." IEEE Transactions on image processing (2001) (“Romberg”) in view of US 9,613,439 Bl (“Raj”) and  in view of Mishra et al. "Image encryption technique incorporating wavelet transform and hash integrity." IJRET: International Journal of Research in Engineering and Technology 4.02 (2015)(“Mishra”) and in view of Wang et al. "Predicting time series with wavelet packet neural networks." IJCNN'01. International Joint Conference on Neural Networks. Proceedings (2001) IEEE transactions on power delivery 19.4 (2004)(“Gaing”) and further in view of Abdallah et al. "Video watermarking using wavelet transform and tensor algebra." Signal, Image and Video Processing 4.2 (2010)(“Abdalleh”).
	Regarding claim 9, Romberg in view of Raj  and in view of Mishra and in view of Wang and further in view of Gaing teaches the system of claim 7, wherein the one or more processors further execute the instructions to (Raj, col. 20, lines 37-47 “The system 1500 comprises at least one processor or central processing unit (CPU) 110. The CPUs 110 are interconnected via system bus 112 to various devices such as a random access memory (RAM) 114, read-only memory (ROM) 116….”); the Bayesian wavelets (Romberg, pg. 1062, sec. E. Application: Emperical Bayesian Estimation, “For the Bayes estimator, we calculate the conditional mean of the posterior                         
                            f
                            (
                            w
                            |
                            y
                            ,
                             
                            Θ
                            )
                        
                     using the pointwise transformation                          
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                                ^
                            
                            ≔
                            E
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    y
                                    ,
                                     
                                    Θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        q
                                        ∈
                                        {
                                        S
                                        ,
                                         
                                        L
                                        }
                                    
                                
                                
                                    p
                                    
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    i
                                                
                                            
                                            =
                                            q
                                        
                                        
                                            y
                                            ,
                                             
                                            Θ
                                        
                                    
                                     
                                    
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    q
                                                    ;
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    n
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    σ
                                                
                                                
                                                    q
                                                    ;
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     to obtain the minimum mean-square estimate(MMSE) of w.” Note: It is being interpreted the estimator of the Bayesian wavelet coefficients w represents one or more of Bayesian wavelets); further used to train the neural network for each group(Wang, pg. 1595, sec. 3 Simulation results,  “We have chosen three time series often found in the literature for benchmarking, i.e., the Mackey-Glass delay-differential equation, the yearly sunspot reading, and the laser time series. Each data set is divided into three portions for training, validation, and testing, respectively. The MLP is trained by the backpropagation algorithm using the Levenberg-Marquadt method…[i]n order to have a fair comparison, 100 independent simulations are carried out for each weight initialization method and ).
	Romberg in view of Raj and in view of Mishra and in view of Wang and further in view of Gaing does not teach: convert to tensors.
	However, Abdallah teaches: convert to tensors (Abdallah, pg. 238, sec. 4.1, Algorithm 1, As step two of algorithm 1’s pseudocode states, “[a]pply DWT to the converted luminance layers (Y) of the I-frames to obtain 4 sub-bands of each frame (LL, LH, HL, HH).” Then as step three of algorithm 1’s pseudocode states, “[f]or each set of I-frames, divide the sub-bands into four chunks (groups). The first group is created from LL sub-bands, the second one from LH sub-bands, the third one from HL sub-bands, and the fourth one from HH sub-bands. All these groups are represented as 3D tensors.”). 
	Accordingly, one of ordinary skill in the art would modify Romberg’s system in view of Raj and in view of Mishra and in view of Wang and in view Gaing and further in view of Abdallah to teach: convert to tensors. The motivation to do so would be make reduce the dimensionality of a given data structure to take advantage of certain mathematical operations(Abdallah, pg. 235, sec. 2.2.2 Multidimensional tensor Singular value decomposition, “Higher order singular value decomposition (HOSVD) has been proposed…to analyze multilinear structures. Transforming a 3D tensor into a matrix….”).
	Regarding claim 10, Romberg in view of Raj and in view of Mishra and in view of Wang and in view of Gaing and further in view of Abdallah teaches the system of claim 9, wherein converting the wavelet to a tensor includes applying a discrete wavelet transform(Abdallah, pg. 234, sec. 1 Introduction,  “[W]e present in this paper a scene change watermarking approach using a hybrid scheme based on DWT [Discrete Wavelet Transform] and tensor singular value decomposition (TSVD).”).
s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Romberg et al. "Bayesian tree-structured image modeling using wavelet-domain hidden Markov models." IEEE Transactions on image processing (2001) (“Romberg”) in view of US 9,613,439 Bl (“Raj”) and  in view of Mishra et al. "Image encryption technique incorporating wavelet transform and hash integrity." IJRET: International Journal of Research in Engineering and Technology 4.02 (2015)(“Mishra”) and in view of Wang et al. "Predicting time series with wavelet packet neural networks." IJCNN'01. International Joint Conference on Neural Networks. Proceedings (2001) (“Wang”) and in view of Gaing, Zwe-Lee. "Wavelet-based neural network for power disturbance recognition and classification." IEEE transactions on power delivery 19.4 (2004)(“Gaing”) and in view of Abdallah et al. "Video watermarking using wavelet transform and tensor algebra." Signal, Image and Video Processing 4.2 (2010) (“Abdalleh”) and further in view of Sattar et al. "The use of a filter bank and the Wigner-Ville distribution for time-frequency representation." IEEE transactions on Signal Processing 47.6 (1999) (“Sattar”).
	Regarding claim 11, Romberg in view of Raj and in view of Mishra and in view of Wang and in view of Gaing and further in view of Abdallah teaches the system of claim 10. 
	Romberg in view of Raj and in view of Mishra and in view of Wang and in view of Gaing and further in view of Abdallah do not teach wherein the discrete wavelet transform is performed using a filter bank having a plurality of convolutional-accumulators.
	However, Sattar teaches wherein the discrete wavelet transform is performed using a filter bank having a plurality of convolutional-accumulators(Sattar, pg.1776, sec. A. The Bandpass Filter Bank, “The impulse responses of the subfilters of a uniform bandpass filter bank are given by                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            h
                            
                                
                                    t
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    2
                                    π
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    t
                                
                            
                            ,
                             
                            i
                            =
                            1
                            ,
                             
                            ∙
                            ∙
                            ∙
                            ,
                             
                            M
                        
                    …[t]he output from the ith subfilter is                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            s
                            
                                
                                    t
                                
                            
                            *
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     where “*” denotes the convolution operator.” Note: It is                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                        
                     represents the convolutional accumulators). 
	Accordingly, one of ordinary skill in the art would modify Romberg’s system in view of Raj and in view of Mishra and in view of Wang and in view of Gaing and further in view of Abdallah and further in view of Sattar the motivation to do so would be to decompose the signal before doing any type of transformation (Sattar, pg. 1776, sec. I Introduction, “The purpose of the filter bank is to decompose a multicomponent signal into a number of single component signals.”).
	Regarding claim 12, Romberg in view of Raj and in view of Mishra and in view of Wang and in view of Gaing and in view of Abdallah and further in view of Sattar teaches the system of claim 11, wherein the convolutional accumulators are configured to accumulate using base e(Sattar, pg.1776, sec. A. The Bandpass Filter Bank, “The impulse responses of the subfilters of a uniform bandpass filter bank are given by                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            h
                            
                                
                                    t
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    2
                                    π
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    t
                                
                            
                            ,
                             
                            i
                            =
                            1
                            ,
                             
                            ∙
                            ∙
                            ∙
                            ,
                             
                            M
                        
                    …[t]he output from the ith subfilter is                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            s
                            
                                
                                    t
                                
                            
                            *
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            (
                            t
                            )
                        
                     where “*” denotes the convolution operator.” Note: It is being interpreted that                         
                            
                                
                                    z
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                        
                     is configured to accumulate using base e since                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            h
                            
                                
                                    t
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    2
                                    π
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    t
                                
                            
                             
                        
                     which contains an exponential term is convoluted with the input signal                        
                             
                            s
                            
                                
                                    t
                                
                            
                        
                    ).
	Regarding claim 13, Romberg in view of Raj and in view of Mishra and in view of Wang and in view of Gaing and in view of Abdallah and further in view of Sattar teaches the system of claim 11, wherein the discrete wavelet transform includes an exponential smoothing average in the filter bank(Sattar, pg.1776, sec. A. The Bandpass Filter Bank, “The impulse responses of the subfilters of a uniform bandpass filter bank are given by                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            h
                            
                                
                                    t
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    2
                                    π
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    t
                                
                            
                            ,
                             
                            i
                            =
                            1
                            ,
                             
                            ∙
                            ∙
                            ∙
                            ,
                             
                            M
                        
                    … h(t) is the real-valued impulse response of a prototype M is the number of subfilters. Each subfilter is obtained by modulating the lowpass filter by a complex exponential with the normalized frequency                        
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    i
                                
                                
                                    L
                                
                            
                            ,
                             
                            i
                            =
                            1
                            ,
                             
                            ∙
                            ∙
                            ∙
                            ,
                             
                            M
                        
                    .” Note: It is being interpreted                         
                            
                                
                                    e
                                
                                
                                    j
                                    2
                                    π
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    t
                                
                            
                             
                            w
                            i
                            t
                            h
                             
                            t
                            h
                            e
                             
                            n
                            o
                            r
                            m
                            a
                            l
                            i
                            z
                            e
                            d
                             
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    i
                                
                                
                                    L
                                
                            
                            ,
                             
                            i
                            =
                            1
                            ,
                             
                            ∙
                            ∙
                            ∙
                            ,
                             
                            M
                        
                     represents an exponential smoothing average in the filter bank).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu, Lijun, and Yong Yan. "Wavelet-based removal of sinusoidal interference from a signal." Measurement Science and Technology 15.9 (2004)(presents a wavelet based filtering approach of removing harmonic interference using a threshold method for the wavelet coefficients).
Maofa, Gong, et al. "Harmonic analysis approach based on wavelet transform and neural network." 2011 4th International Conference on Electric Utility Deregulation and Restructuring and Power Technologies (DRPT). IEEE, 2011(presents an approach based on wavelets and a Continuous Hopfield Neural Network (CHNN) for the estimation of harmonic components). 










Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM CLARK STANDKE/Assistant Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The rejection of dependent claims 10-13 under 101 have been withdrawn.  
        2 As noted by the Office, because the MPEP now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, all references to those materials should now be directed to the MPEP. See https://www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility for additional information. 
        3 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.